Citation Nr: 1114178	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1991 to August 1991.  The Veteran had service in the Army Reserves from August 1991 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2009.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in December 2009, at which time the Board reopened the issue of entitlement to service connection for a psychiatric disability and remanded it for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a psychiatric disability is decided.

In the December 2009 remand, the Board directed that the Veteran's claims files be sent to the VA Medical Center for a complete review by a psychiatrist or psychologist to determine whether there was sufficient evidence of record to determine whether the Veteran was sexually assaulted during active service.  In a May 2010 opinion, the VA examiner reported that after extensive review of the claims files, to include military and post-service medical records, there was insufficient evidence of record to conclude the existence of a military sexual trauma stressor.  However, the examiner did report that it would be reasonable to assume that the Veteran likely suffered from symptoms of anxiety or posttraumatic stress disorder (PTSD) stemming from pre-military abuse long before she ever entered active service.  

The Board notes that a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Board finds that while the May 2010 VA examiner stated that it would be reasonable to assume that the Veteran had PTSD that existed prior to active service, this does not constitute clear and unmistakable evidence of such.

Therefore, the Board finds that the Veteran's claims files should be returned to the May 2010 VA examiner to provide an addendum opinion as to whether the Veteran's PTSD clearly and unmistakably existed prior to her active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of her active service.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the claims files should be forwarded to the psychologist who performed the May 2010 VA examination to provide an addendum opinion.  Based upon the review of the claims files, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder was present during service.  If so, the examiner should provide an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service.

A complete rationale for the opinions expressed must be provided. 

If the May 2010 VA examiner is not available, the claims files should be provided to and by another psychiatrist or psychologist with sufficient expertise who should provide the required opinions with the supporting rationale.  A VA examination of the Veteran should only be performed if deemed necessary by the psychiatrist or psychologist providing the opinions.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


